                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                             ENTERED
                     IN THE UNITED STATES DISTRICT COURT                                     March 24, 2021
                     FOR THE SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                              HOUSTON DIVISION

UNITED STATES OF AMERICA                       §
                                               §
vs.                                            §   CRIMINAL ACTION NO. H-18-344
                                               §
JAY BENDER, M.D.                    (4)        §
JAMES DON JACKSON, M.D.             (5)        §
KEEP AK CHAVDA, M.D.                (6)        §
KEITH HUDSON                        (8)        §
NARESH JIV ANJI                     (10)       §
TERRANCE AICE                       (12)       §
SHEROD JOHNSON                      (13)       §


                           ORDER RESETTING SENTENCING

      The sentencing of the defendant is hereby reset.

      1.     The Pre-Sentence Investigation Report will be disclosed to counsel on



      2.     Counsel will file objections or a statement of no objection within 14 days after

             disclosure.

      3.     The Probation Office will submit the final PSR with an addendum 7 days prior to

             sentencing.

      4.     Sentencing will be held on    VeeeM ~,,,.   Cf. :J. OJ/   at   ~! c>o   e;.,,
      SIGNED on this the 23 rd day of March, 2020.




                                                        SIM LAKE
                                            SENIOR UNITED STATES DISTRICT JUDGE
